MEMORANDUM**
Gary Fujita and Karen Fujita appeal pro se the district court’s dismissal of their 42 U.S.C. § 1983 action for injunctive and declaratory relief against Scott Noble, King County Assessor, and Barbara Stephenson, Kitsap County Treasurer.
The district court correctly dismissed appellants’ complaint. Their claims that they are not subject to Washington State property taxes lacks merit, because they are “persons” within the meaning of Wash. Rev.Code § 84.04.075 for purposes of Washington State property tax laws. In addition, appellants’ real property is subject to tax because property tax authority is exercised in rem. County of Yakima v. Confederated Tribes and Bands of the Yakima Indian Reservation, 502 U.S. 251, 112 S.Ct. 683, 116 L.Ed.2d 687 (1992).
Appellants’ action, which challenges the state’s assessment and collection of real property taxes, is also barred by the Tax Injunction Act, 28 U.S.C. § 1341, because an adequate remedy exists in the state courts. Patel v. City of San Bernardino, 310 F.3d 1138, 1140 (9th Cir.2002).
On February 23, 2005, this court issued an order for appellant Daubra Utra Family Trust to obtain counsel or show cause why it should not be dismissed as a party to this appeal. C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987). Trust, having failed to comply with the order, is dismissed as a party.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.